EXHIBIT 10.40

 

INDEPENDENT CONTRACTOR TERMINATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between K2C,
Inc. (“Contractor”) and Nemus Bioscience, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).

 

RECITALS

 

WHEREAS, Contractor was engaged as an independent contractor with Company;

 

WHEREAS, Contractor entered into an Independent Contractor Agreement with the
Company on June 8, 2014 (the “Independent Contractor Agreement”);

 

WHEREAS, the Company and Cosmas N. Lykos (“Consultant”) entered into a
Restricted Stock Agreement, dated January 18, 2018, providing for certain
treatment of Consultant’s restricted common stock in the Company upon
termination of the Independent Contractor Agreement (“Stock Agreement”);

 

WHEREAS, the Company terminated Contractor’s Independent Contractor Agreement
and associated services effective February 28, 2018 (the “Termination Date”);
and

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Contractor may
have against the Company and any of the Releasees as defined below, including,
but not limited to, any and all claims arising out of or in any way related to
the performance of services provided under the Contractor’s Independent
Contractor Agreement with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Contractor hereby agree as follows:

 

COVENANTS

 

1. Consideration.

 

a. Payment. The Company agrees to pay Contractor a lump sum of One Hundred
Eighty Thousand Dollars ($180,000.00). This payment will be made to Contractor
upon execution by Contractor of this Agreement.

 

Contractor further specifically acknowledges and agrees that the consideration
provided to him hereunder fully satisfies any obligation that the Company had to
pay Contractor wages or any other compensation for any of the services that
Contractor rendered to the Company, that the amount paid is in excess of any
disputed wage claim that Contractor may have, that the consideration paid shall
be deemed to be paid first in satisfaction of any disputed wage claim with the
remainder sufficient to act as consideration for the release of claims set forth
herein, and that Contractor has not earned and is not entitled to receive any
additional wages or other form of compensation from the Company.

 

 

Page 1 of 9


   



 

2. Stock. Contractor acknowledges that as of the Termination Date, Consultant
will have vested in 900,000 shares of restricted common stock granted on January
18, 2018 pursuant to the Stock Agreement, 325,000 shares of restricted common
stock granted on October 20, 2015, and 125,000 options granted on November 21,
2014, 1,110,000 shares of common stock pursuant to the Common Stock Purchase
Warrant Agreement dated June 20, 2013, and no more unvested restricted stock,
warrants or options. The exercise of Consultant’s vested options and warrants
shall continue to be governed by the terms and conditions of the Company’s
option plan and Common Stock Purchase Warrant Agreement, and any other
applicable agreement.

 

In addition, after the execution of this Agreement, the Company shall promptly
deliver to Contractor a share certificate for the 1,225,000 shares of common
stock that was previously unvested restricted stock.

 

3. Receipt of All Payments. Contractor acknowledges and represents that, other
than the consideration set forth in this Agreement, the Company has paid or
provided all payment, fees, reimbursable expenses, and any and all other
compensation due to Contractor.

 

4. Release of Claims. Contractor agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Contractor
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Contractor, on his own behalf and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Contractor
may possess against any of the Releasees arising from any omissions, acts,
facts, or damages that have occurred up until and including the Effective Date
of this Agreement, including, without limitation:

 

a. any and all claims relating to or arising from Contractor’s relationship with
the Company and the termination of that relationship;

 

b. any and all claims relating to, or arising from, Contractor’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law; this is in no way a release of Contractor’s
right to purchase shares of stock of the Company;

 

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

 

Page 2 of 9


   



 

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Contractor Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;

 

e. any and all claims for violation of the federal or any state constitution;

 

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Contractor as a result of this Agreement; and

 

h. any and all claims for attorneys’ fees and costs.

 

Contractor agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.

 

CONTRACTOR FURTHER AGREES, EXCEPT TO ENFORCE THE TERMS OF THE AGREEMENT AND
SUBJECT TO THE RIGHTS ENUMERATED IN PARAGRAPH 5, TO WAIVE ANY RIGHT TO RECOVER
FRONT PAY, BACK PAY, LIQUIDATED DAMAGES, PUNITIVE DAMAGES, COMPENSATORY DAMAGES,
AND ATTORNEYS’ FEES IN ANY SUIT, COMPLAINT, CHARGE, OR OTHER PROCEEDING FILED BY
CONTRACTOR OR ANYONE ELSE ON CONTRACTOR’S BEHALF.

 

In exchange for Contractor’s releases, the Company, on its own behalf and on
behalf of its current and former officers, directors, investors, affiliates,
divisions, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Company Releasees”), hereby and forever releases
Contractor and Consultant from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that the Company
Releasees may possess against Contractor and Consultant arising from any
omissions, acts, facts, or damages that have occurred up until and including the
Effective Date of this Agreement.

 

 

Page 3 of 9


   



 

5. Protected Rights. NOTWITHSTANDING THE ABOVE, BY SIGNING THIS AGREEMENT,
CONTRACTOR DOES NOT RELEASE AND DISCHARGE: (A) ANY VESTED RIGHT THAT THE
CONTRACTOR MAY HAVE UNDER THE TERMS OF ANY PROFIT-SHARING, RETIREMENT, OR
SIMILAR EMPLOYEE WELFARE BENEFIT PLAN ADMINISTRATED BY THE COMPANY; (B) ANY
CLAIMS THAT ARE NOT PERMITTED TO BE WAIVED OR RELEASED UNDER APPLICABLE LAW,
INCLUDING BUT NOT LIMITED TO, THE RIGHT TO FILE A CHARGE WITH OR PARTICIPATE IN
AN INVESTIGATION BY THE EEOC, CLAIMS FOR WORKERS’ COMPENSATION, AND CLAIMS FOR
UNEMPLOYMENT COMPENSATION; (C) ANY CLAIM FOR BREACH OF THIS AGREEMENT OR TO
CHALLENGE ITS VALIDITY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”);
AND (D) ANY CLAIMS ARISING AFTER THE DATE ON WHICH CONTRACTOR SIGNS THIS
AGREEMENT. NOR IS THIS AGREEMENT INTENDED IN ANY WAY TO LIMIT CONTRACTOR’S RIGHT
OR ABILITY TO: (A) BRING A LAWSUIT AGAINST THE COMPANY TO ENFORCE THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT; (B) MAKE ANY DISCLOSURE OF INFORMATION
REQUIRED BY LAW; (C) REPORT A POSSIBLE VIOLATION OF ANY FEDERAL LAW OR
REGULATION TO ANY GOVERNMENT AGENCY OR ENTITY INCLUDING BUT NOT LIMITED TO THE
EEOC, THE NATIONAL LABOR RELATIONS BOARD (“NLRB”), THE DEPARTMENT OF JUSTICE
(“DOJ”), THE SECURITIES AND EXCHANGE COMMISSION (“SEC”), CONGRESS, AND ANY
AGENCY INSPECTOR GENERAL, OR MAKING DISCLOSURES THAT ARE PROTECTED UNDER THE
WHISTLEBLOWER PROVISIONS OF ANY LAW; (D) INITIATE, PROVIDE INFORMATION TO,
TESTIFY AT, PARTICIPATE, OR OTHERWISE ASSIST, IN ANY INVESTIGATION OR PROCEEDING
BROUGHT BY ANY FEDERAL REGULATORY OR LAW ENFORCEMENT AGENCY OR LEGISLATIVE BODY,
SUCH AS THE EEOC AND SEC, ANY SELF- REGULATORY ORGANIZATION, OR THE COMPANY’S
LEGAL, COMPLIANCE, OR HUMAN RESOURCES OFFICERS RELATING TO AN ALLEGED VIOLATION
OF ANY FEDERAL, STATE, OR MUNICIPAL LAW; OR (E) RESPOND TO ANY INQUIRY FROM SUCH
AUTHORITY, INCLUDING AN INQUIRY ABOUT THE EXISTENCE OF THIS AGREEMENT OR ITS
UNDERLYING FACTS. THIS AGREEMENT DOES NOT REQUIRE YOU TO NOTIFY THE COMPANY OF
ANY SUCH COMMUNICATIONS OR INQUIRY DESCRIBED IN THIS SECTION OF THE AGREEMENT.

 

6. No Pending Claims or Assignments. Contractor represents and warrants that
there are no claims, charges, lawsuits, or any similar matters of any kind filed
by him or on his behalf or for his benefit currently pending against the Company
or the Releasees, or any of them, in any forum whatsoever, including, without
limitation, in any state or federal court, or before any before any federal,
state, or local administrative agency, board or governing body. Contractor also
represents and warrants that there has been no assignment or other transfer of
any interest in any claim he may have against the Company or any Releasee, and
Contractor agrees to indemnify and hold them and each of them, harmless from any
liability, claims, demands, damages, costs, expenses, and attorneys’ fees
incurred by them or any of them, as a result of any person asserting any such
assignment or transfer. This indemnity shall not require payment as a condition
precedent to recover by the Company or any Releasee against Contractor under
this indemnity.

 

7. Acknowledgment of Waiver of Claims under ADEA. Contractor acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing
and voluntary. Contractor agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Contractor acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Contractor was
already entitled. Contractor further acknowledges that he has been advised by
this writing that: (a) he should consult with an attorney prior to executing
this Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Contractor from challenging or seeking a determination in good faith
of the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Contractor signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Contractor hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Contractor acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.

 

 

Page 4 of 9


   



 

8. California Civil Code Section 1542. Contractor acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

 



 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 



 

Contractor, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

 

9. No Pending or Future Lawsuits. Contractor represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Contractor also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

 

The Company represents that it has no lawsuits, claims, or actions pending in
its name, or on behalf of any other person or entity, against Contractor or
Consultant. The Company also represents that it does not intend to bring any
claims on its own behalf or on behalf of any other person or entity against
Contractor or Consultant.

 

10. Confidentiality. Contractor agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Contractor may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Contractor’s attorney(s),
and Contractor’s accountant and any professional tax advisor to the extent that
they need to know the Separation Information in order to provide advice on tax
treatment or to prepare tax returns, and must prevent disclosure of any
Separation Information to all other third parties. Contractor agrees that he
will not publicize, directly or indirectly, any Separation Information.

 

 

Page 5 of 9


   



 

Contractor acknowledges and agrees that the confidentiality of the Separation
Information is of the essence. The Parties agree that if the Company proves that
Contractor breached this Confidentiality provision, the Company shall be
entitled to an award of its costs spent enforcing this provision, including all
reasonable attorneys’ fees associated with the enforcement action, without
regard to whether the Company can establish actual damages from Contractor’s
breach, except to the extent that such breach constitutes a legal action by
Contractor that directly pertains to the ADEA. Any such individual breach or
disclosure shall not excuse Contractor from his obligations hereunder, nor
permit him to make additional disclosures. Contractor warrants that he has not
disclosed, orally or in writing, directly or indirectly, any of the Separation
Information to any unauthorized party.

 

11. Trade Secrets and Confidential Information/Company Property. Contractor
reaffirms and agrees to observe and abide by the terms of the confidentiality
provisions contained in the Independent Contractor Agreement, specifically
including the provisions therein regarding nondisclosure of the Company’s trade
secrets and confidential and proprietary information. Contractor agrees that he
will not disclose the Company’s trade secrets and confidential and proprietary
information. Contractor’s signature below constitutes his certification under
penalty of perjury that he has returned all documents and other items provided
to Contractor by the Company, developed or obtained by Contractor in connection
with his employment with the Company, or otherwise belonging to the Company.

 

12. No Cooperation. Contractor agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Contractor agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Contractor shall state no more than
that he cannot provide counsel or assistance.

 

13. Mutual Nondisparagement. Contractor agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees. The Company agrees to refrain from any disparaging
statements about Contractor or Consultant.

 

14. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Contractor acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Contractor
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Contractor under this Agreement and to
obtain damages, except as provided by law.

 

15. No Admission of Liability. Contractor understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Contractor. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Contractor or to any third party.

 

 

Page 6 of 9


   



 

16. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

 

17. Indemnification. Contractor agrees to indemnify and hold harmless the
Company from and against any and all loss, costs, damages, or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
Company arising out of the breach of this Agreement by Contractor, or from any
false representation made herein by Contractor, or from any action or proceeding
that may be commenced, prosecuted, or threatened by Contractor or for
Contractor’s benefit, upon Contractor’s initiative, direct or indirect, contrary
to the provisions of this Agreement. Contractor further agrees that in any such
action or proceeding, this Agreement may be pled by the Company as a complete
defense, or may be asserted by way of counterclaim or cross-claim.

 

18. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Contractor
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

19. No Representations. Contractor represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Contractor has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

 

20. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

21. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

22. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Contractor concerning the subject matter
of this Agreement and Contractor’s employment with and separation from the
Company and the events leading thereto and associated therewith, and supersedes
and replaces any and all prior agreements and understandings concerning the
subject matter of this Agreement and Contractor’s relationship with the Company.

 

23. No Oral Modification. This Agreement may only be amended in a writing signed
by Contractor and the Company’s Chief Executive Officer.

 

 

Page 7 of 9


   



 

24. Governing Law; Arbitration. This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of California,
without regard to its choice-of-laws or conflicts-of-law rules. All claims,
disputes and other matters in question arising out of, or relating to, this
Agreement or the performance hereof, shall be submitted to, and determined by,
arbitration if good faith negotiations among the parties hereto, if any, do not
resolve such claim, dispute or other matter. Such arbitration shall proceed in
accordance with the then-current rules for arbitration established by Judicial
Arbitration Mediation Services, Inc./ENDISPUTE (“JAMS”), unless the parties
hereto mutually agree otherwise, and pursuant to the following procedures: (a)
the Company on the one hand and Contractor on the other hand shall appoint an
arbitrator from the JAMS panel of retired judges, and those party-appointed
arbitrators shall appoint a third arbitrator from the JAMS panel of retired
judges within ten (10) days; if the party-appointed arbitrators fail to appoint
a third arbitrator within the ten (10) days, such third arbitrator shall be
appointed by JAMS in accordance with its rules; (b) reasonable discovery shall
be allowed in arbitration; (c) all proceedings before the arbitrators shall be
held in Orange County, California; (d) the award rendered by the arbitrators
shall be final and binding, and judgment may be entered in accordance with
applicable law and in any court having jurisdiction thereof; (e) the award
rendered by the arbitrators shall include (i) a provision that the prevailing
party in such arbitration recover its costs relating to the arbitration and
reasonable attorneys’ fees from the other party, (ii) the amount of such costs
and fees, and (iii) an order that the losing party pay the fees and expenses of
the arbitrators, to the extent permissible under applicable law. The arbitrator
shall by the agreement of the parties expressly be prohibited from awarding
punitive damages in connection with any claim being resolved by arbitration
hereunder.

 

25. Effective Date. Contractor understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days. Each Party has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Contractor signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).

 

26. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

 

27. Voluntary Execution of Agreement. Contractor understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Contractor acknowledges that:

 



 

(a) he has read this Agreement;

 

 

 

 

(b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

 

 

 

 

(c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

 

 

 

 

(d) he is fully aware of the legal and binding effect of this Agreement.



 



 

Page 8 of 9


   



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 



  K2C, Inc.         Dated: February 28 , 2018 By: /s/ Cosmas N. Lykos

 

 

Cosmas N. Lykos       President          

 

Nemus Bioscience, Inc.

 

 

 

 

 

Dated: February 28 , 2018

By:

/s/ Brian Murphy

 

 

 

Brian Murphy

 

 

 

Chief Executive Officer

 



 

 



Page 9 of 9



 